Citation Nr: 9913935	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for vasectomy scars.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for hypertensive 
cardiovascular disease.  

4.  Entitlement to service connection for a hearing loss 
disability in the left ear.  

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a deviated nasal septum.  

6.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active air service from December 1964 to 
December 1968, and from August 1972 to August 1989.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Entitlement to service connection for bilateral hearing loss 
was previously denied by an unappealed rating decision in 
June 1990.  However, the notification letter sent to the 
appellant on June 19, 1990 does not mention the denial of 
this particular claim.  In view of this procedural due 
process deficiency, the Board will review this claim on a de 
novo basis, as did the RO in its last rating action in May 
1998, which resulted in a grant of service connection for a 
right ear hearing loss disability.  

The two certified issues pertaining to the reopening of old 
claims are the subject of the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  The appellant underwent a voluntary, elective vasectomy 
in service in order to ameliorate a condition (fertility) 
predating his first period of service.  

2.  The claims seeking service connection for sinusitis, 
hypertensive cardiovascular disease, or hearing loss 
disability in the left ear are not plausible.  



CONCLUSIONS OF LAW

1.  The claim seeking service connection for vasectomy scars 
is legally insufficient.  38 C.F.R. § 3.306(b)(1) (1998).  

2.  The claims seeking service connection for sinusitis, 
hypertensive cardiovascular disease, or hearing loss 
disability in the left ear are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, 
hypertensive cardiovascular disease may be presumed to have 
been incurred in service if it was manifested to a 
compensable (10 percent) degree within one year of the 
claimant's separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  The aforementioned factual basis may 
be established by medical evidence, competent lay evidence, 
or both.  38 C.F.R. § 3.307(b).  In general, lay witnesses, 
such as the appellant, are only competent to testify as to 
factual matters, such as what symptoms an individual was 
manifesting at a given time; however, issues involving 
medical causation or diagnosis require competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well-grounded, then no 
duty to assist the claimant in the development of that claim 
attaches to VA.  38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (the U. S. 
Court of Veterans Appeals prior to March 1, 1999, hereinafter 
"the Court") has held repeatedly that, in order for a claim 
seeking to establish service incurrence of a disability to be 
considered plausible, there must be competent evidence of a 
current disability; of incurrence of a disease or injury in 
service; and of a relationship or "nexus" between the 
current disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Vasectomy scars

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (emphasis added).  

In September 1983, the appellant underwent an elective 
bilateral vasectomy.  This operation was apparently requested 
by the appellant in order to eliminate the possibility of his 
fathering more children, allegedly because his last child had 
been born with unspecified birth defects.  No unusual results 
from the surgery are documented.  Since the condition such 
surgery was intended to ameliorate, fertility, obviously 
predated the appellant's initial period of service in 1964, 
and no evidence of aggravation in service of this condition 
exists, the usual results of this surgical treatment, 
including the postoperative scars, may not be service 
connected pursuant to the regulatory authority, cited above.  
In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).   


Sinusitis

The service medical records dating from the appellant's first 
period of active service are negative for sinusitis.  The 
appellant complained of occasional sinusitis on his June 1972 
enlistment physical examination, but these complaints were 
never repeated, and no relevant findings or diagnoses were 
ever reported in service.  

VA ear, nose & throat examination in January 1990 revealed no 
pertinent clinical findings and resulted in no diagnosis of 
sinusitis; however, the post-service medical records reflect 
outpatient treatments for acute sinusitis in December 1991 
with no indication of any relationship to events in service.  

In the absence of competent medical evidence of sinusitis in 
service or of a nexus between any current sinusitis and any 
event in service, this claim is denied as not well grounded.  

Hypertensive Cardiovascular Disease

The service medical records dating from both periods of 
service are devoid of treatments, findings or diagnoses 
indicative of hypertension or cardiovascular disease.  On 
several occasions in the 1980s, the appellant appears to have 
been counseled and advised that he was at risk for developing 
coronary artery disease because of his positive family 
history, smoking, and elevated cholesterol.  However, no 
manifestations or diagnoses of hypertensive cardiovascular 
disease were found or reported during service or within one 
year afterwards.  

Post-service medical records, primarily from the Naval Air 
Station at Corpus Christi, Texas, and from the Lackland Air 
Force Base Medical Center, disclose that elevated blood 
pressure readings began to be obtained from the appellant in 
approximately May 1992, and the appellant eventually 
underwent a four-vessel by-pass graft in December 1995.  None 
of these medical records report or establish a nexus between 
the post-service hypertensive cardiovascular disease and any 
event in service.  

In the absence of competent medical evidence of hypertensive 
cardiovascular disease in service or within one year 
afterwards, or of a nexus between the current disability and 
service, this claim also will be denied as not well grounded.  

Hearing Loss in the Left Ear

The threshold for normal hearing is from 0 to 20 decibels 
(db) over a range of frequencies in Hertz (HZ), and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss 
is not subject to service connection until it constitutes a 
"disability" for VA compensation purposes, which is defined 
as follows:  

For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (1998).  

The service medical records dating from the period of the 
appellant's first enlistment from 1964 to 1968 reflect normal 
hearing in the left ear on all audiometric tests, including 
the discharge physical examination report, dated in November 
1968.  

Audiometric testing during the period of the appellant's 
second enlistment from 1968 to 1989 also reflected normal 
hearing in the left ear.  Finally, post-service VA 
audiometric examinations of the appellant's hearing in 
December 1989 and in April 1998 also disclosed normal hearing 
in the left ear.  

In the absence of any clinical evidence of a hearing loss 
disability involving the left ear either in service or at the 
current time, this claim must be denied as not well grounded.  


ORDER

Entitlement to service connection for vasectomy scars, 
sinusitis, hypertensive cardiovascular disease, or hearing 
loss in the left ear is not established.  To this extent, the 
appeal is denied.  


REMAND

The RO has denied the appellant's attempt to reopen his 
claims seeking service connection for a deviated nasal septum 
and for a back disability under the criteria established by 
the Court in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, during the pendency of this appeal, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) overturned as unduly restrictive the Colvin criteria 
as they pertain to the submission of new and material 
evidence.  Instead, the Federal Circuit has held that the 
test for determining if new and material evidence has been 
submitted is found exclusively at 38 C.F.R. § 3.156(a) 
(1998).  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  

Naturally, given the date of the aforementioned, very recent 
Federal Circuit decision, the RO has not yet had the 
opportunity to review the issue in the present appeal under 
this recently-announced, more flexible standard which 
requires that the new evidence be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  


	(CONTINUED ON NEXT PAGE)


To ensure full compliance with due process, the case is 
REMANDED for the following action:  

1.  The RO should review the current 
attempt seeking to reopen the claims for 
service connection for a deviated nasal 
septum and a back disability under the 
criterion found at 38 C.F.R. § 3.156(a).  
See Hodge, 155 F.3d at 1362-64.  

2.  If either claim is reopened, the RO 
must then (a) determine if the reopened 
claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a); if so, it should 
(b) evaluate the merits of the reopened 
claim after ensuring compliance with the 
duty to assist the appellant under 
38 U.S.C.A. § 5107(b).  See Winters v. 
West, 12 Vet. App. 203 at 206 (1999).  

If the benefit sought on appeal is not granted, the appellant 
and his representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

